NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       Nos. 15-50370
                                                     15-50372
                  Plaintiff-Appellee,
                                                 D.C. Nos. 3:09-cr-03915-DMS
   v.                                                      3:15-cr-00234-DMS

 JOEL ARNOLDO GUERRERO-                          MEMORANDUM*
 ALMODOVAR, a.k.a. Joel Guerrero-
 Almodovar,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                             Submitted June 26, 2017**

Before:       PAEZ, BEA, and MURGUIA, Circuit Judges.

        In these consolidated appeals, Joel Arnoldo Guerrero-Almodovar challenges

the 63-month sentence imposed following his guilty-plea conviction for attempted

reentry of a removed alien, in violation of 8 U.S.C. § 1326, and the 12-month-and-

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
one-day consecutive sentence imposed upon revocation of supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Guerrero-Almodovar contends that the district court erred in applying a 16-

level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2014) because his prior

conviction under California Penal Code § 211 is not a crime of violence. This

claim is foreclosed. See United States v. Becerril-Lopez, 541 F.3d 881, 893 & n.10

(9th Cir. 2008) (robbery conviction under California Penal Code § 211 is

categorically a crime of violence). Contrary to Guerrero-Almodovar’s assertion,

Descamps v. United States, 133 S. Ct. 2276 (2013), which concerns the modified

categorical approach, does not allow us to disregard Becerril-Lopez. See Miller v.

Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en banc) (three-judge panel is bound

by circuit precedent unless that precedent is “clearly irreconcilable” with the

reasoning of an intervening higher authority).

       Guerrero-Almodovar next contends that the district court violated the Sixth

Amendment by increasing his sentence on the basis of a prior felony conviction

that was not found by a jury. As he concedes, this claim is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), which continues to bind

this Court. See United States v. Leyva-Martinez, 632 F.3d 568, 569 (9th Cir. 2011)

                                          2                          15-50370 & 15-50372
(order) (“We have repeatedly held . . . that Almendarez-Torres is binding unless it

is expressly overruled by the Supreme Court.”).

      Finally, Guerrero-Almodovar argues that the district court denied him his

right of allocution before sentencing him on his violation of supervised release.

The record belies this claim. During a consolidated hearing, the court invited

Guerrero-Almodovar to speak before imposing sentence on his new conviction for

illegal reentry and his violation of supervised release. Thus, Guerrero-Almodovar

was given “an opportunity to make a statement and present any information in

mitigation,” Fed. R. Crim. P. 32.1(b)(2)(E), before the sentence was imposed. See

United States v. Allen, 157 F.3d 661, 666 (9th Cir. 1998).

      AFFIRMED.




                                          3                          15-50370 & 15-50372